1    BEN SUTER, CASB No. 107680                              James Farinaro (CA Bar No. 146189)
     ben.suter@kyl.com                                       jfarinaro@aol.com
2    TAYLOR J. ALTMAN, CASB No. 315332                       LAW OFFICES OF JAMES FARINARO
     taylor.altman@kyl.com                                   852 East 14th Street
3    KEESAL, YOUNG & LOGAN                                   San Leandro, CA 94577
     A Professional Corporation                              Telephone:    (510) 553-1200
4    450 Pacific Avenue
     San Francisco, California 94133                         Attorneys for Defendant in Interpleader
5    Telephone:    (415) 398-6000                            JULIANNE F. CATALANO
     Facsimile:    (415) 981-0136
6
     Attorneys for Plaintiff in Interpleader
7    OPPENHEIMER & CO., INC.
8    Patrick Catalano (CA Bar No. 60774)
     patrick.catalano@legalcat.com
9    Mark Poppett (CA Bar No. 64939)
     mark.poppett@legalcat.com
10   CATALANO & CATALANO
     459 Manzano Place
11   Chula Vista, CA 91910
     Telephone:     (619) 233-3565
12   Facsimile:     (619) 216-8871
13   Attorneys for Defendant in Interpleader
     CONNI TROEST CATALANO
14

15
                                   UNITED STATES DISTRICT COURT
16
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
17

18
                                                         )   Case No. 3:17-cv-04669-WHO
19   OPPENHEIMER & CO., INC.,                            )
                                                         )   JOINT STIPULATION TO DISMISS ALL
20                          Plaintiff in Interpleader,   )   ERISA CLAIMS AND REMAND STATE
                                                         )   CLAIM AND ORDER THEREON
21                 vs.                                   )
                                                         )
22                                                       )   [Related to Case No. 3:17-cv-06389-WHO]
     JULIANNE F. CATALANO; CONNI TROEST                  )
23   CATALANO,                                           )
                                                         )
24                                                       )
                         Defendants in Interpleader.     )
25

26   TO THIS HONORABLE COURT OF RECORD:

27         IT IS HEREBY STIPULATED by the parties through their respective counsel as follows:

28


     JOINT STIPULATION TO DISMISS ALL ERISA CLAIMS AND REMAND STATE CLAIM
     – Case No. 3:17-cv-04669-WHO             -1-
1           (1)     The parties previously stipulated to settle all ERISA claims that they may have against

2    each other, including the claim of Oppenheimer & Co. Inc. (hereinafter “Oppenheimer”) for attorney’s

3    fees and costs on its Interpleader action. The parties filed this Stipulation with this Court on or about

4    February 13, 2018 (the “Joint Stipulation”) [Dkt. 41]. There were two related federal actions: the

5    Interpleader Action (no. 3:17-cv-04669-WHO) and related removed action (no. 3:17-cv-6389-WHO,

6    i.e.,San Francisco Superior Court no. CGC17-559627). Claims for attorney’s fees and costs relating to

7    the ERISA claims were previously waived by the parties.

8           (2)     The Joint Stipulation provided that Oppenheimer would liquidate the SEP-IRA and

9    receive $45,000.00 from SEP-IRA account which was the subject of the Interpleader action no. 3:17-
10   cv-04669-WHO, as consideration for the terms of the Joint Stipulation. Since the parties filed the Joint

11   Stipulation, Oppenheimer has liquidated the SEP-IRA and received the $45,000.00.

12          (3)     The remainder of monies in the SEP-IRA account which is the subject of the Interpleader

13   action, after payment of the compromised sum of $45,000.00 to Oppenheimer was to be transferred to

14   an Oppenheimer 529 Education Savings Account, for the benefit of the education of decedent Jannik

15   Catalano’s two minor children equally until the children reach the age of 18 years, at which time the

16   funds may be used for the children’s education.

17          (4)     As to the remainder of the liquidated funds, the parties have agreed that it is in the best

18   interests of all the parties to transfer the remining funds to a new broker on similar terms to place the

19   funds in 529 Education Savings Account. The parties are in the process of finalizing the transfer of the
20   remaining funds to Julianne Catalano as custodian for the two minor children to deposit with a new

21   broker per the same terms as provided in the Joint Stipulation for a 529 Education Savings Account,

22   and do not require further assistance from the court.

23          NOW THEREFORE, the parties make this Stipulation through their respective counsel, and

24   request that the Court enter the following dismissals and remand order:

25          (1)     Dismissal with Prejudice of Interpleader Action No. 3:17-cv-04669-WHO;

26          (2)     Dismissal with Prejudice of the Complaint entitled Julianne F. Catalano v. Oppenheimer
27   & Co., Inc., in the removed action no. 3:17-cv-06389-WHO (San Francisco Superior Court no. CGC17-

28   559627), as to defendant Conni Troest Catalano (Oppenheimer has already been dismissed from the

     JOINT STIPULATION TO DISMISS ALL ERISA CLAIMS AND REMAND STATE CLAIM
     – Case No.3: 17-CV-04669-WHO             -2-
1    action);

2           (3)     Dismissal with prejudice of the First Cause of Action for Declaratory Relief (brought

3    against cross-defendants Julianne Catalano and Oppenheimer, arising out of ERISA claims) and Third

4    Cause of Action for Breach of Fiduciary Duty (brought against Oppenheimer only, arising out of ERISA

5    claims) in the Second Amended Cross-Complaint of Conni Troest Catalano, entitled Conni Troest

6    Catalano v. Oppenheimer & Co., Inc., in the removed action no. 3:17-cv-06389-WHO (San Francisco

7    Superior Court action no CGC17-559627).

8           (4)     The Second Cause of Action for Declaratory and Injunctive Relief on non-ERISA claims

9    in the Second Amended Cross-Complaint in the removed action no. 3:17-cv-06389-WHO (San
10   Francisco Superior Court no. CGC17-559627) survive and are remanded to the San Francisco Superior

11   Court for further proceedings.

12          (5)        The remainder of the monies in the SEP-IRA account which is the subject of the

13   Interpleader Action, after payment of the compromised sum of $45,000.00 to Oppenheimer shall be

14   transferred to a 529 Education Savings Account for the benefit of the education of Jannik Catalano’s

15   two minor children equally with the provision that the funds cannot be used, except upon Court Order,

16   until the children reach the age of 18 years, at which time the funds may be used for the children’s

17   education, and the guardian for the account shall be Julianne Catalano.

18

19                                                    Respectfully submitted,
20

21   DATED: April 5, 2019                            /s/Ben Suter________________________________
                                                     BEN SUTER
22                                                   TAYLOR J. ALTMAN
                                                     ATTORNEYS FOR PLAINTIFF
23                                                   OPPENHEIMER & CO., INC.
24
     DATED: April 5, 2019                            /s/James Farinaro____________________________
25                                                   JAMES FARINARO
                                                     LAW OFFICES OF JAMES FARINARO
26                                                   ATTORNEYS FOR DEFENDANT IN
27                                                   INTERPLEADER
                                                     JULIANNE F. CATALANO
28

     JOINT STIPULATION TO DISMISS ALL ERISA CLAIMS AND REMAND STATE CLAIM
     – Case No.3: 17-CV-04669-WHO             -3-
1    DATED: April 5, 2019                  /s/Mark Poppett_____________________________
                                           PATRICK CATALANO
2                                          MARK POPPETT
                                           CATALANO & CATALANO
3                                          ATTORNEYS FOR DEFENDANT IN
                                           INTERPLEADER CONNI TROEST CATALANO
4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT STIPULATION TO DISMISS ALL ERISA CLAIMS AND REMAND STATE CLAIM
     – Case No.3: 17-CV-04669-WHO             -4-
1                                                       ORDER
2           Pursuant to the stipulation of the parties, IT IS ORDERED as follows:
3
            (1)     Dismissal with Prejudice of Interpleader Action No. 3:17-cv-04669-WHO;
4
            (2)     Dismissal with Prejudice of the Complaint entitled Julianne F. Catalano v. Oppenheimer
5
     & Co., Inc., in the removed action no. 3:17-cv-06389-WHO (San Francisco Superior Court no. CGC17-
6

7    559627), as to defendant Conni Troest Catalano (Oppenheimer has already been dismissed from the

8    action);

9           (3)     Dismissal with prejudice of the First Cause of Action for Declaratory Relief (brought
10
     against cross-defendants Julianne Catalano and Oppenheimer, arising out of ERISA claims) and Third
11
     Cause of Action for Breach of Fiduciary Duty (brought against Oppenheimer only, arising out of ERISA
12
     claims) in the Second Amended Cross-Complaint of Conni Troest Catalano, entitled Conni Troest
13
     Catalano v. Oppenheimer & Co., Inc., in the removed action no. 3:17-cv-06389-WHO (San Francisco
14

15   Superior Court action no CGC17-559627).

16          (4)     The Second Cause of Action for Declaratory and Injunctive Relief on non-ERISA claims
17   in the Second Amended Cross-Complaint in the removed action no. 3:17-cv-06389-WHO (San
18
     Francisco Superior Court no. CGC17-559627) survive and are remanded to the San Francisco Superior
19
     Court for further proceedings.
20
            (5)        The remainder of the monies in the SEP-IRA account which is the subject of the
21

22   Interpleader Action, after payment of the compromised sum of $45,000.00 to Oppenheimer shall be

23   transferred to a 529 Education Savings Account for the benefit of the education of Jannik Catalano’s

24   two minor children equally with the provision that the funds cannot be used, except upon Court Order,
25   until the children reach the age of 18 years, at which time the funds may be used for the children’s
26
     education, and the guardian for the account shall be Julianne Catalano.
27

28


     ORDER TO DISMISS ALL ERISA CLAIMS AND REMAND STATE CLAIM
     – Case No. 3:17-cv-04669-WHO            -1-
1    DATED:      APRIL 9, 2019                 _______________________________________
                                               HONORABLE WILLIAM H. ORRICK
2                                              UNITED STATES DISTRICT JUDGE
3

4

5

6

7

8

9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28

     JOINT STIPULATION TO DISMISS ALL ERISA CLAIMS AND REMAND STATE CLAIM
     – Case No.3: 17-CV-04669-WHO             -2-
